Citation Nr: 1134375	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-14 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey (NJ)


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), bipolar disorder due to MST, anxiety disorder not otherwise specified (NOS), depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, and manic depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to MST, bipolar disorder due to MST, anxiety disorder NOS, depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, and manic depression.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision, issued in December 2002 by the RO.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Hence, the Board has accordingly characterized the issue on appeal to encompass consideration of alternative psychiatric diagnoses.  

The claims of entitlement to service connection for a bipolar disorder and service connection for PTSD had been previously denied in a final RO rating decision dated in October 1999.  Although the RO adjudicated the claim on the merits in the November 2002 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized the issue as set forth on the title page.  

During the course of her appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in August 2006.  A transcript of that proceeding is of record.  The Veteran was also afforded a Travel Board hearing before the undersigned Veterans Law Judge in January 2008.  A transcript of that proceeding is also of record.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in March 2008.  All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The issues of entitlement to an evaluation in excess of 10 percent for the service-connected chondromalacia patella, exostoses of tibial metaphyses of the right knee, and to an evaluation in excess of 10 percent for the service-connected chondromalacia patella, exostoses of tibial metaphyses of the left knee, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An October 1999 RO rating decision denied the Veteran's claim of service connection for bipolar disorder, as well as entitlement to compensation under 38 U.S.C. § 1151 for PTSD.  Although notified of the denial in an October 1999 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the October 1999 denial of service connection is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the recharacterized claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD due to MST, bipolar disorder due to MST, anxiety disorder NOS, depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, and manic depression.  

3.  There is competent medical evidence of diagnoses of various acquired psychiatric disorders, to include PTSD due to MST, bipolar disorder, anxiety disorder NOS, depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, manic depression.  

4.  There is credible supporting lay evidence that the claimed in-service stressor of MST occurred.  

5.  There is competent and credible medical evidence linking multiple psychiatric diagnoses, to include PTSD, to the verified, in-service stressful incident, to include MST.  


CONCLUSIONS OF LAW

1.  The October 1999 RO decision denying the claim for service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  As evidence received since the October 1999 rating decision is new and material, the criteria for reopening the recharacterized claim of service connection for an acquired psychiatric disorder, including PTSD due to MST, bipolar disorder due to MST, anxiety disorder NOS, depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, and manic depression, are met. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2001).  

3.  An acquired psychiatric disorder, including PTSD due to MST, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify & assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The changes to 38 C.F.R. § 3.156(a) that define new and material evidence are effective prospectively for claims filed on or after August 29, 2001.  The amended definition of new and material evidence is not liberalizing.  It applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

As the Veteran's request to reopen her current claim was filed prior to August 29, 2001, the regulations in effect prior to August 29, 2001 are for application.  Nevertheless, to whatever extent the new legislation has changed the approach to developing evidence in claims, it has not modified the longstanding requirement that a previously denied claim may not be reopened and readjudicated unless, and until, there has been a finding that new and material evidence has been submitted.  

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective prior to Aug. 29, 2001).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  Moreover, the Hodge decision stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge, supra, at 1363.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §  3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

If a PTSD claim is based on MST or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

By way of procedural background, the Veteran initially claimed entitlement to service-connection for a mental health disorder in April 1997.  She submitted a VA Form 21-4138, Statement in Support of Claim, in September 1998, which indicated that she was diagnosed with bipolar disorder shortly after separation from service in 1991.  In a VA Form 21-4138, Statement in Support of Claim, received in February 1999, the Veteran expressed her desire to amend her claim for service connection for a mental health disorder to include one for PTSD based on a stressor incident that took place at a VA Medical Center (VAMC), post-service.  

In an RO rating decision, dated in October 1999, the Veteran was denied service connection for bipolar disorder, as well as entitlement to compensation under 38 U.S.C. § 1151 for PTSD.  The Veteran was notified in writing of this action and of her appellate rights in October 1999, and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.  

In July 2001, the Veteran filed her request to reopen the claims of service connection for bipolar disorder and for PTSD, which were again denied in a September 2002 RO rating decision, and, most recently, in a November 2002 RO rating decision, issued in December 2002.  In March 2003, the Veteran filed a notice of disagreement (NOD).  

The evidence of record at the time of the October 1999 rating decision included the Veteran's service treatment records, VA and private treatment records, and various written statements submitted by the Veteran and her representative regarding her claim.  

The evidence added to the record since the October 1999 decision includes probative VA and private treatment records, Social Security Administration (SSA) records, probative lay statements from the Veteran's family, and additional written statements submitted by the Veteran and her representative, along with DRO and Board hearing testimony.  

Based on a careful review of the record, the Board finds the evidence added since the October 1999 rating decision regarding the claim of service connection for an acquired psychiatric disorder provides a more complete picture of the circumstances surrounding the origins of the claimed psychiatric disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the evidence is found to be new and material for the purpose of reopening the claim.  

Specifically, the SSA, VA and private treatment records, along with the Veteran's, her family members', and her representative's written statements and testimony are new and material in that they are not cumulative and redundant of evidence of record at the time of the prior denial, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  

Therefore, this evidence is new and material for the purpose of reopening the claim.  

The Veteran contends that she suffers from various psychiatric disorders, to include PTSD, bipolar disorder, anxiety disorder NOS, depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, manic depression, a history of Klonopin abuse/overdose, and a history of cannabis abuse, as a result of a sexual assault that occurred while she served on active duty.  The Veteran has reported that she was first diagnosed with bipolar disorder in 1990, and that she was first hospitalized for a psychiatric disorder in 1992.  

Specifically, she asserts that while she was stationed at the Bethesda Naval Hospital in Bethesda, Maryland awaiting knee surgery in 1990, she was lured into the room of another soldier who plied her with beer laced with a narcotic and raped her while she drifted in and out of consciousness.  She claims that the result of the rape was an unwanted pregnancy, which she had terminated by an abortion the following month.  

Further, she has indicated that, while a patient in the psychiatric ward at a VAMC on November 21, 1996, she was administered a shot of Thorazine, and while sedated, she was orally violated by a male patient.  As noted, in the October 1999 rating decision, the Veteran was denied entitlement to compensation under 38 U.S.C. § 1151 for PTSD.  

The Board notes, and the Veteran has herself acknowledged, that the record reflects she has inconsistently reported the dates of the first attack as those ranging from 1989 to 1991.  However, the Board also notes that the Veteran was frequently under psychiatric hospitalization for severe psychological impairment when she reported the dates of her attack, which it finds likely accounts for her inaccuracy.  

Further, in a statement received in December 2007, the Veteran indicated that she was attacked on July 4th, 1990, and that her subsequent abortion took place at a clinic in Concord, New Hampshire, and again, acknowledged that she misreported the dates of her attack.  She provided an excuse that in service, in 1990, she suffered from memory loss, which is why she could not recall the specific dates of her attack.  The Board notes that service treatment records, dated in October 1990, corroborate the Veteran's assertion that she received treatment for changes in memory and personality while in the service.  Hence, the Board generally finds the Veteran's statements made during lucid moments to be credible.  

The Board acknowledges that the Veteran's representative, in a June 2011 Written Brief Presentation, asserted that VA treatment records in 1996 show that the Veteran reported undergoing treatment for a bipolar disorder in 1991, which would qualify her for service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309(a).  However, the Board notes that in a statement received in January 2006, by the Veteran's own admission, she did not seek treatment for a psychiatric disorder until 1992.  In fact, she specifically reported that she did not have any record of being in any mental hospital in 1991, but she was hospitalized in 1992.  

Significantly, VA treatment records, dated in 1991, are negative for findings of or treatment for any psychiatric disorder.  Various SSA and private treatment records show that the Veteran began inpatient psychiatric treatment in July of 1992.  However, as the Veteran was discharged from service in April 1991, she does not qualify for presumptive service connection under 38 C.F.R. § 3.309(a).  In lieu of qualifying for presumptive service connection, the Board must consider whether she is entitled to direct service connection for an acquired psychiatric disorder.  See Combee, supra.

Notably, service treatment records, dated in 1990, are negative for report of rape or findings that the Veteran underwent an abortion.  However, there was treatment for an anxiety attack in June 1985.  Moreover, they confirm that she was hospitalized at the Bethesda Naval Hospital for osteochondromas from July 4, 1989 to July 7, 1989, and was seen for follow-up in Bethesda in February 1990.  The record reveals that additional operations were performed in Bethesda in 1989 and 1990, to include in August and October 1989, and in January, April and June 1990.  

An October 1990 service treatment record reflects the observation that the Veteran reported that she was 12 weeks pregnant, and that there was much marital stress over the pregnancy.  The practitioner noted that the Veteran had spotting on that day, and a pregnancy test drawn 2 days ago was reportedly negative.  However, the Veteran was assessed with a possible pregnancy.  Additional service treatment records, also dated in October 1990, show diagnosis of pregnancy, and reveal findings that the Veteran was possibly pregnant and was very stressed with her life situation, and that she was diagnosed with a classic migraine, probably related to stress due to personal stress with pregnancy in marriage and small amount of spotting that had resolved.  

The Board concedes that SSA, VA and private treatment records, dated from July 1992 to the present, indicate current diagnoses of and ongoing treatment for various acquired psychiatric disorders, to include PTSD due to MST, bipolar disorder, anxiety disorder NOS, depressive disorder NOS, borderline personality disorder, polysubstance abuse, panic attacks with agoraphobia, manic depression, a history of Klonopin abuse/overdose, and a history of cannabis abuse.  

Moreover, the Veteran has consistently reported that she was raped in service by a fellow service member, and that she was assaulted post-service at a VAMC by a fellow patient or nurse.  However, as the claim is not based on alleged stressor incident involving fear of hostile military or terrorist activity, a diagnosis alone is insufficient to establish service connection for PTSD.  

As noted, in order to grant service-connection for PTSD, the evidence must contain credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f).  

A letter from the Veteran's sister, dated in January 2006, reflects corroboration of the reported rape.  Here, the Veteran's sister advised VA of a conversation that took place in the 4th of July weekend, 1990, which involved the Veteran telling her sister that she was stationed in Bethesda, Maryland at a hospital to treat a knee problem, and that she was raped by a fellow service member named "Scott."  The Veteran's sister reported observations of the Veteran undergoing multiple emotional breakdowns, and acknowledged that the Veteran was currently diagnosed with bipolar disorder triggered by a traumatic life experience "i.e. rape."  

The Board accepts the Veteran's sister's statement as positive, credible supporting lay evidence that the claimed in-service stressor of MST occurred.  

A May 2005 private psychologist's report reveals the results of a complete and thorough mental status evaluation.  Here, the Veteran reported experiencing more than one traumatic event, including a serious accident, fire, or explosion, a natural disaster, a sexual assault by a stranger, a life-threatening illness, and another traumatic event that she described as "rape by a soldier."  The private psychologist noted that the event that bothered the Veteran most at the time of testing was "rape by soldier," and that this event occurred more than 5 years ago.  The Veteran was diagnosed with PTSD, and the psychologist opined that the Veteran endorsed symptoms in a manner that was consistent with a DSM-IV diagnosis of PTSD.  The psychologist noted that all six of the criteria were met; however, the Veteran described the event on which she based her answers as "rape by soldier."  The psychologist determined that the reported event met the DSM-IV criteria for a traumatic event for the purpose of the report.  

A June 2006 private psychological evaluation indicates that a review of various private and VA treatment records was performed prior to administering a clinical review.  The Veteran provided a history of serving in the US Navy for approximately seven years before being discharged in 1990.  The psychologist noted the Veteran had a florid psychiatric history, and a current diagnosis of and treatment for PTSD and bipolar disorder.  When questioned about her military experience, the Veteran indicated that she was raped in July of 1989 and that as a result of that rape she became pregnant and had an abortion in August of 1989.  She also noted that in September of that same year she began to experience migraine headaches.  The Veteran reported that an assault occurred on the Bethesda Naval Base, but no charges were filed as she felt that filing the charges while she was in the military would be fruitless.  

The psychologist noted that upon leaving the military, the Veteran filed a claim for PTSD but was denied benefits because she was diagnosed as suffering from bipolar disease type I.  The Veteran reported that she has been under psychiatric care since leaving the service, and that in 1992 she had her first bipolar incident and was hospitalized at a private hospital in Florida.  The Veteran also described an incident where she was repeatedly raped at the Lyons VA hospital by a male nurse while under heavy sedation and in restraints.  

The psychologist noted that the Veteran's clinical presentation was marked by high levels of emotionality and hints of mania, although she was not manic at the time of her evaluation, and appeared to be a good reporter of her own history, detailing at times embarrassing and difficult situations with candor.  The psychologist opined that the Veteran's presentation was consistent with a multiple diagnosis of bipolar disorder and PTSD, and that although the bipolar disorder was not the focus of the evaluation, it appears from a review of her psychological and pharmaceutical history, that she has experienced several manic episodes as well as periods of depression that were consistent with that diagnosis.  The psychologist also opined that the Veteran shows the hallmark signs of PTSD, as she reported the presence of a significant trauma, her rape which occurred in 1989 while on the naval base in Bethesda while she was on active duty.  Since that time, the Veteran reported the presence of intrusive thoughts which continue to happen three to four times a week, and indicated the presence of avoidance behaviors which she felt relates to her inability to feel comfortable with people and lack of trust in men.  The Veteran also reported the presence of marked autonomic hyperactivity different from and described separately from her feelings of mania resulting from her bipolar disorder.  The psychologist indicated that these symptoms included but were not limited to sleep difficulties, difficulties concentrating, outbursts of anger, significant irritability, and low frustration to tolerance.  

The Veteran was diagnosed with bipolar disorder, mixed, severe without psychotic features, and chronic PTSD, with interpersonal, vocational, and social stressors.  

The psychologist concluded that with a reasonable degree of psychological probability, the Veteran is experiencing a combination of bipolar disorder and PTSD, and noted that it was unclear from her presentation whether her bipolar disorder predated her PTSD, but that it appeared that her PTSD symptomatology originated from a trauma which occurred while on active duty in the Navy on a naval base, and made treatment of her bipolar disorder significantly more difficult.  

Another private psychologist provided a psychological report in February 2006, based on a December 2005 evaluation.  Here, the psychologist noted that the Veteran was discharged from the US Navy in 1991, having served for 7 and a half years, and that in 1990, while in service in Bethesda, Maryland, the Veteran was raped by a fellow service member, and subsequently underwent an abortion.  The psychologist noted numerous psychiatric hospitalizations post-service, and that during one of the hospitalizations at the Lyons VAMC, there were repeated attempts made by other patients to molest the Veteran.  The Veteran described symptoms of sleep problems, nightmares, flashbacks, isolation, trust issues, hypervigilance, guilt, fear of sharp objects, and delusions.  Prior history showed no significant problems prior to the service.  The Veteran was diagnosed with PTSD and bipolar disorder.  

Based a review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran currently has a diagnosis of PTSD that as likely as not is due to a military sexual trauma experienced at the Bethesda Naval Hospital.  

In this regard, there is evidence that the Veteran underwent treatment at the Bethesda Naval Hospital in 1989 and 1990, there is evidence in service of a pregnancy around the time of the Veteran's alleged attack, there is a corroborating statement from the Veteran's sister indicating that she was contacted by the Veteran days after her alleged attack happened, and there is current diagnosis of and treatment for various acquired psychiatric disorders, to include PTSD, which various private practitioners have related to the claimed MST.  Despite the Veteran's inconsistent reporting of the details of her attack, as noted above, the Board finds her testimony during lucid moments to be credible and probative.  

Accordingly, in resolving all reasonable doubt to the Veteran, service connection for PTSD due to MST is warranted.  



ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder; the appeal to this extent is granted.  

Service connection for PTSD due to MST is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


